Exhibit 10.31

BEA SYSTEMS, INC.

SENIOR EXECUTIVE BONUS PLAN

SECTION 1

ESTABLISHMENT AND PURPOSE

 

1.1 Purpose. BEA Systems, Inc. hereby establishes the BEA Systems, Inc. Senior
Executive Bonus Plan (the “Plan”). The Plan is intended to increase stockholder
value and the success of the Company by motivating key executives (a) to perform
to the best of their abilities, and (b) to achieve the Company’s objectives. The
Plan’s goals are to be achieved by providing such executives with incentive
awards based on the achievement of goals relating to performance of the Company
and its individual business units. The Plan is intended to qualify as
performance-based compensation under Code Section 162(m).

 

1.2 Effective Date. The Plan shall be effective upon its approval by
stockholders of the Company. As long as the Plan remains in effect, it shall be
resubmitted to stockholders as necessary to enable the Plan to continue to
qualify as performance-based compensation under Code Section 162(m).

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1 “Actual Award” means as to any Plan Year, the actual award (if any) payable
to a Participant for the Plan Year. The Actual Award is determined by the Payout
Formula for the Plan Year, subject to the Committee’s authority under
Section 3.5 to reduce the award otherwise determined by the Payout Formula.

 

2.2 “Base Salary” means as to any Plan Year, 100% of the Participant’s
annualized salary rate on the last day of the Plan Year. Such Base Salary shall
be before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.

 

2.3 “Beneficiary” shall mean the person(s) or entity(ies) designated to receive
payment of an Actual Award in the event of a Participant’s death in accordance
with Section 4.5 of the Plan. The Beneficiary designation shall be effective
when it is submitted in writing to and acknowledged by the Committee during the
Participant’s lifetime on a Beneficiary designation form provided by the
Company. The submission of a new Beneficiary designation form shall cancel all
prior Beneficiary designations.

 

2.4 “Board” means the Company’s Board of Directors.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific Section of the Code shall include such Section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
or regulation amending, supplementing or superseding such Section or regulation.

 

2.6 “Committee” means the committee appointed by the Board to administer the
Plan. The Committee shall consist of no fewer than two members of the Board. The
members of the Committee shall be appointed by, and serve at the pleasure of,
the Board. Each member of the Committee shall qualify as an “outside director”
under Code Section 162(m).

 

2.7 “Company” means BEA Systems, Inc., a Delaware corporation.

 

2.8 “Determination Date” means as to any Plan Year, (a) the first day of the
Plan Year, or (b) if later, the latest date possible which will not jeopardize
the Plan’s qualification as performance-based compensation under Code
Section 162(m).

 

2.9 “Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.



--------------------------------------------------------------------------------

2.10 “Maximum Award” means as to any Participant for any Plan Year, five million
($5,000,000) dollars. The Maximum Award is the maximum amount which may be paid
to a Participant for any Plan Year.

 

2.11 “Participant” means as to any Plan Year, an officer of the Company who has
been selected by the Committee for participation in the Plan for that Plan Year.

 

2.12 “Payout Formula” means as to any Plan Year, the formula or payout matrix
established by the Committee pursuant to Section 3.4, below, in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

 

2.13 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Plan
Year. As determined by the Committee, the Performance Goals applicable to each
Participant shall provide for a targeted level or levels of achievement using
one or more of the following measures: (a) increase in share price, (b) earnings
per share, (c) total stockholder return, (d) operating margin, (e) gross margin,
(f) return on equity, (g) return on assets, (h) return on investment,
(i) operating income, (j) net operating income, (k) pre-tax income, (l) cash
flow, (m) revenue, (n) expenses, (o) earnings before interest, taxes and
depreciation, (p) bookings, (q) sales, (r) economic value added, (s) market
share, (t) corporate overhead costs, (u) liquidity management, (v) return on
capital invested, (w) stockholders’ equity, (x) income or net income (before
income tax expense). The Performance Goals may be applicable to the Company
and/or any of its subsidiaries or individual business units and may differ from
Participant to Participant.

 

2.14 “Plan Year” means the fiscal year of the Company.

 

2.15 “Target Award” means the target award payable under the Plan to a
Participant for the Plan Year, expressed as a percentage of his or her Base
Salary or an amount, as determined by the Committee in accordance with
Section 3.3.

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

 

3.1 Selection of Participants. On or prior to the Determination Date, the
Committee, in its sole discretion, shall select the officers of the Company who
shall be Participants for the Plan Year. In selecting Participants, the
Committee shall choose officers who are likely to have a significant impact on
the performance of the Company. Participation in the Plan is in the sole
discretion of the Committee, and on a Plan Year by Plan Year basis. Accordingly,
an officer who is a Participant for a given Plan Year in no way is guaranteed or
assured of being selected for participation in any subsequent Plan Year or
Years.

 

3.2 Determination of Performance Goals. On or prior to the Determination Date,
the Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Plan Year. Such Performance Goals shall be set forth in
writing.

 

3.3 Determination of Target Awards. On or prior to the Determination Date, the
Committee, in its sole discretion, shall establish a Target Award for each
Participant. Each Participant’s Target Award shall be determined by the
Committee in its sole discretion, and each Target Award shall be set forth in
writing.

 

3.4 Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Plan Year are achieved, and (d) provide for an Actual Award
greater than or less than the Participant’s Target Award, depending upon the
extent to which actual performance exceeds or falls below the Performance Goals.
Notwithstanding the preceding, no participant’s Actual Award under the Plan may
exceed the Maximum Award.

 

3.5

Determination of Actual Awards. After the end of each Plan Year, the Committee
shall certify in writing the extent to which the Performance Goals applicable to
each Participant for the Plan Year were achieved or exceeded. The Actual Award
for each Participant shall be determined by applying the Payout Formula



--------------------------------------------------------------------------------

 

to the level of actual performance which has been certified by the Committee.
Notwithstanding any contrary provision of the Plan, (a) the Committee, in its
sole discretion, may eliminate or reduce the Actual Award payable to any
Participant below that which otherwise would be payable under the Payout
Formula, (b) if a Participant terminates employment with the Company prior to
the date the Actual Award for the Plan Year is paid, the Committee shall reduce
his or her Actual Award proportionately based on the date of termination (and
subject to further reduction or elimination under clause (a) of this sentence).

SECTION 4

PAYMENT OF AWARDS

 

4.1 Right to Receive Payment. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company. Nothing in
this Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.

 

4.2 Timing of Payment. Payment of each Actual Award shall be made within two and
one-half months after the Committee determines the amount of the Actual Award
(if any) under Section 3.5.

 

4.3 Form of Payment. Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in the
form of a restricted stock bonus granted under the Company’s 2006 Stock
Incentive Plan or successor equity compensation plan. The number of shares
granted shall be determined by dividing the cash amount of the Actual Award by
the fair market value of a share of Company common stock on the date that the
cash payment otherwise would have been made. For this purpose, “fair market
value” shall be defined as provided in the Company’s 2006 Stock Incentive Plan
or successor equity compensation plan.

 

4.4 Other Deferral of Actual Awards. The Committee may establish one or more
programs under the Plan to permit selected Participants the opportunity to elect
to defer receipt of Actual Awards. The Committee may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts so deferred, and such
other terms, conditions, rules and procedures that the Committee deems advisable
for the administration of any such deferral program.

 

4.5 Payment in the Event of Death. If a Participant dies prior to the payment of
an Actual Award earned by him or her for a Plan Year, the Actual Award shall be
paid to the Participant’s Beneficiary. If a Participant fails to designate a
Beneficiary or if each person designated as a Beneficiary predeceases the
Participant or dies prior to distribution of the Participant’s benefits, then
the Committee shall direct the distribution of such benefits to the
Participant’s estate.

SECTION 5

ADMINISTRATION

 

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee.

 

5.2 Committee Authority. The Committee shall have all discretion and authority
necessary or appropriate to administer the Plan and to interpret the provisions
of the Plan, consistent with qualification of the Plan as performance-based
compensation under Code Section 162(m). Any determination, decision or action of
the Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive, and
binding upon all persons, and shall be given the maximum deference permitted by
law.

 

5.3 Tax Withholding. The Company shall withhold all applicable taxes from any
payment, including any non- U.S., federal, state, and local taxes.



--------------------------------------------------------------------------------

SECTION 6

GENERAL PROVISION

 

6.1 Nonassignability. A Participant shall have no right to assign or transfer
any interest under this Plan.

 

6.2 No Effect on Employment. The establishment and subsequent operation of the
Plan, including eligibility as a Participant, shall not be construed as
conferring any legal or other rights upon any Participant for the continuation
of his or her employment for any Plan Year or any other period. Generally,
employment with the Company is on an at will basis only. Except as may be
provided in an employment contract with the Participant, the Company expressly
reserves the right, which may be exercised at any time during a Plan Year, to
terminate any individual’s employment without cause and without regard to the
effect such termination might have upon the Participant’s receipt of an Actual
Award under the Plan.

 

6.3 No Individual Liability. In addition to such other rights of indemnification
as they may have as members of the Board or as officers or employees of the
Company, members of the Board and any officers or employees of the Company to
whom authority to act for the Board, the Committee or the Company is delegated
shall be defended and indemnified by the Company to the extent permitted by law
on an after- tax basis against all reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
claim, investigation, action, suit or proceeding, or in connection with any
appeal therein, to which they or any of them may be a party by reason of any
action taken or failure to act under or in connection with the Plan and against
all amounts paid by them in settlement thereof (provided such settlement is
approved by the Company) or paid by them in satisfaction of a judgment in any
such claim, investigation, action, suit or proceeding, except in relation to
matters as to which it shall be adjudged in such claim, investigation, action,
suit or proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to defend the same.

 

6.4 Severability; Governing Law. If any provision of the Plan is found to be
invalid or unenforceable, such provision shall not affect the other provisions
of the Plan, and the Plan shall be construed in all respects as if such invalid
provision has been omitted. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California.

 

6.5 Affiliates of the Company. Requirements referring to employment with the
Company or payment of awards may, in the Committee’s discretion, be performed
through the Company or any affiliate of the Company.

 

6.6 Section 409A. The Plan is intended to comply with Section 409A of the Code
(as amplified by any Internal Revenue Service or U.S. Treasury Department
guidance), and shall be construed and interpreted in accordance with such
intent. The Company, in the exercise of its sole discretion and without the
consent of any Participant hereunder, (i) may amend or modify the Plan in any
manner in order to meet the requirements of Section 409A of the Code as
amplified by any Internal Revenue Service or U.S. Treasury Department guidance
and (ii) shall have the authority to delay the payment of any amounts or the
provision of any benefits under the Plan to the extent it deems necessary or
appropriate to comply with Section 409A of the Code as amplified by any Internal
Revenue Service or U.S. Treasury Department guidance as the Company deems
appropriate or advisable. Any provision of the Plan that would cause the payment
of any benefit to a Participant to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Code Section 409A
(which amendment may be retroactive to the extent permitted by the Code or any
regulations or rulings thereunder).

SECTION 7

AMENDMENT AND TERMINATION

 

7.1

Amendment and Termination. The Board may amend or terminate the Plan at any time
and for any reason; provided, however, that if and to the extent required to
ensure the Plan’s qualification under Code Section 162(m), any such amendment
shall be subject to stockholder approval.